Exhibit 10.1

 

Compensation of Nonemployee Directors

 

The form and amount of compensation paid to Bank of America’s nonemployee
directors is reviewed from time to time by the Compensation Committee of Bank of
America’s Board of Directors. On December 13, 2005, upon the recommendation of
the Compensation Committee, Bank of America’s Board of Directors approved the
following compensation package for nonemployee directors to take effect as of
the Spring 2006 Annual Meeting of Stockholders:

 

  •   Annual cash award in the amount of $80,000

  •   Annual restricted stock award in the amount of $160,000

  •   Committee chairperson annual retainer in the amount of $30,000 for the
Audit Committee and $20,000 for each of the Asset Quality, Compensation,
Corporate Governance and Executive Committees

 

Effective as of the Spring 2006 Annual Meeting of Stockholders, Bank of America
will cease providing meeting fees to nonemployee directors. The annual
restricted stock award will continue to be provided under the Bank of America
Corporation Directors’ Stock Plan and will continue to be subject to a one-year
vesting requirement. Nonemployee directors will also continue to be eligible to
defer their compensation under the Bank of America Corporation Director Deferral
Plan.